R-739

                  YXE    .A-rro~m~            GENERAL
                              OF     TEXAS

PRICE  DANIEL
ATTORNEYGENERAL



                                      September 1.8, 1947

        Hon. C. D. Wright               Opinion No. V-382
        County Attorney
        Brlsooe County                  Re:   Appointment of an as-
        Silverton,  Texas                     slstant to an Ex-of-
                                              flolo  County Superln-
                                              tendent under Articles
                                              2701 and 3888, V.C.S.
                                              a8 amended by S. B.
                                              252, 50th Legislature.

        Dear Sir:
                   We refer to your letter of recent date where-
        in you request an opinion from this office    on whether
        under 9. B. 252, Acts 1947, 50th Legislature,    Regular
        Session, amending Articles   2701 and 3888, it Is manda-
        tory or permissive for a County School Board to name or
        appoint an,asslstant   to the County Judge - Ex-offlolo
        County Superintendent.
                       Article  2701, as amended by s. B. 252, pro-
        vides     in part as follows:
                         "In each county having no School Super-
                  intendent,    the County Judge shall be Ex-
                  officio    County Superintendent and shall
                  perform all the duties required of the
                  County Superintendent      . . . The County
                  Board shall name or appoint an assistant
                  to the Ex-offlolo     County Superintendent
                  . 0 . the salary of the assistant      Ex-of-
                  flolo    Superintendent of Public Instruo-
                  tlon . . . shall be from and after Sep-
                  tember 1, 1947, paid from the State and
                  County Available     School Fund."
                        Article  3888, as amended by S. B. 252, pro-
        vides     in part as follows:
                        !I. . . The Ex-offlolo    Assistant   Super-
                   intendent of Public Instruction       shall re-
                   ceive for his services      such salary not to
                   exceed Fifteen Hundred ($1500) Dollars a
                                                                 , _-




Hon. C. D. Wright          -   Page 2                          V-382



      year as the County Board of School Trustees
      of the respective County may provide,”
            Seotion   5,       the emergency clause    In S, B. 252
provides   in part:
              “The faot that there Is no definite
      ppovlslon at present for the appointment
      and PemunePatlon of an assistant    to the Ex-
      offlclo    County Superintendent e 0 9 creates
      an emergency e . o ”
           In the oonstructlon of statutes,             the wopd
“mapn may be used to mean “shall” or the              word “shall”
may be construed to mean ‘may” according              to the lnten-
tfon expressed fn the statute;  they must             be glven the
meanihg which will b8st express leglsltitive             Intent.
National Sure&g Corporation vs. Ladd, 115              9. W. (26)
600, 602; Schlemmer vs. Board of Trustees              of Limestone
County, 59 S. W. (26) 264; Hess & Skfnner              Engineering
Co. vao Turney, 203 9. W. 593, 595.
            Artiole   2701, as amended, provides that a
County Judge - Ex-offiolo     County Superintsndent shall
perform s       the duties required of a Oountg School Su-
perlatedlent.
              There is no legislative  intent evidenced in
the statute amended to oreate the office       of an Asslst-
ant Ex-offloio     County Superintendent of Public Instruo-
tion, nor to vest such an assistant       with an presoribed
powera    or dut 18s * Indeed, under,Artlole   38 fi8, aa amend-
ed, the salary of suoh a named or appointed assl.stant
may vary anywhere from one dollar or less up to fifteen
hundred dollara a year, whatever tne county sohool board
w      provide,
            Said statutes aa amendad olrerly          authorlee    ?,kb
County School BoarCl to came or appoint an aeslstant
derlgnatbd th8r8ln aa “Ex-off1010 Assistant             Superlntend-
ent of Publia Instruction”      and to provide for his serv-
leer 8 salary not to 8xo88d Fifteen Hundred Dollars a
year.    08rtainly,    the Oountg Sohool Board in the exer-
air8 of Its dlrorstlonary      authority     In providing a sal-
ary for such an e8slatant      oould 8ffeotlvdly        thwart an
attempt to force It to appoint such an assistant.               In
short, we do not find an lntsndmant wfthln Uald stst-
utee   to Impose upon the oountiee      thereby    affected    an
assistant   Ex-offloio    Oounty Superintendent,        if the Coun-
ty   Sob001 Board acting In oooperstloa         with the County
Han, C. D. Wrfght     -   Page 3                             v-382


Judge shall   determine   that    such an assistant     Is not
needed 0
             Furth8IQlOr8, this construction      of the said
amended statutes     is consonant with the authorftg of
the County Sohool Board to name or appofnt an aesfat-
ant or assistants      to all other elective     or appointfve
county superintendents       In this State~~i Article    flQ0
a8 amended by Aots'1947,       50th Leglblature,    R. S.,~R. B.
375,  and Alitlole 2688, V,C.S.       It would seem ~%nreason-
able to give a mandatory Interpretation          to the statute
authorlzfllg   the naming of an assistant      to aa ex-of-
f lcfo county superintendent,       absent of a clear intend-
ment fn the statute to that effect,         when the authority
to name or appofnt an assistant         to all other electfve
OP appofntlve     county 8Up8rintend8nta In this State Is
p8I'%iS81V8.
           It Is our opinion,   therefore,  that under Ar-
ticles 2702 and 3888,~V.c.Si    as ambhded by S. B.'252,
Aots 1947, 50th Legislature,    Regular Session,  Chapter
305;lt   1s p8Flplsslve rather than mandatory ?or a Coun-
ty Sohool Board to name or appoint ad Assistant     to the
County Judge - Ex-oif’iolo   County Superfntendent 0
                          SUMMARY
                                ‘~
      -‘~ .’ -Under Artltiles 2702 and.3888,  V.C.S.,
      ae ameiidda by S.'B'.'252,   Acts 1947, 50th
      Legislature,    Regular Session,   It Is per-
      ml~slve rather than mandatory for a Coun-
      ty Sohool Board to name or appoint an As-
      sistant   to the County Judge - Ex-offloio
      County Superintendent 0
                                      very tray       youm

APPROVED
       :                         ‘ATTORREYQRNERALOF TEMS



A’LTORRRY
        GRRERAL                          Chester E. Ollleon
                                                  Asalatant

CEOmm@zwbnjt